 Case 3:18-cv-16448-BRM-LHG Document 1 Filed 11/26/18 Page 1 of 7 PageID: 1



Patrick J. Mulqueen (Attorney No. 069592013)
GOLDBERG SEGALLA, LLP
1037 Raymond Blvd, Suite 1010
Newark, NJ 07102
(t) 973.681.7000
(f) 973.681.7101
pmulqueen@goldbergsegalla.com
Attorneys for Defendants,
Nationwide Insurance Company and
National Casualty Company


                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY

  TOWNSHIP OF NEPTUNE, a Municipal
  Corporation of the State of New Jersey,
                                                     CIVIL ACTION NO.
                 Plaintiff,
                                                      NOTICE OF REMOVAL
                 v.                                (DIVERSITY OF CITIZENSHIP)
                                                          28 U.S.C. § 1446(a)
  GARDEN STATE MUNICIPAL JOINT                  Case No. MON-L-003398-18 (Monmouth
  INSURANCE FUND; LLOYD’S OF                                   County)
  LONDON; STATEWIDE INSURANCE
  FUND; NATIONAL CASUALTY
  COMPANY; NATIONWIDE
  INSURANCE COMPANY; EVANSTON
  INSURANCE COMPANY; ABC
  COMPANY; INSURANCE COMPANY
  AUTHORIZED TO DO BUSINESS IN
  THE STATE OF NEW JERSEY;
  KRISTA HORAN; JOHN DOES 1-10;
  JANE DOES 1-10, individually and in
  their capacity as agents, and XYZ
  CORPORATION, its Successors and
  Assigns,

                 Defendants.


         COMES NOW the Defendants Nationwide Insurance Company and National Casualty

Company, by and through its counsel in the above-captioned action, and hereby gives notice

pursuant to 28 U.S.C. §§ 1441 and 1446(a) that it has removed the action entitled, “Township of



21337590.v1
 Case 3:18-cv-16448-BRM-LHG Document 1 Filed 11/26/18 Page 2 of 7 PageID: 2



Neptune versus Garden State Municipal Joint Insurance Fund, Lloyd’s of London, Statewide

Insurance Fund, National Casualty Company, Nationwide Insurance Company, Evanston

Insurance Company, ABC Company, Krista Horan, John Does 1-10, Jane Does 1-10, and XYZ

Corporation,” from the Superior Court of New Jersey, Law Division, Monmouth County, Case

No. MON-L-003398-18 (the “State Court Action”), to the United States District Court for the

District of New Jersey. A copy of this Notice of Removal is being filed with the Clerk of the

Superior Court, Law Division, Monmouth County, New Jersey, in order to effect removal pursuant

to 28 U.S.C. § 1446(b). Pursuant to 28 U.S.C. § 1446(d), the State Court Action shall proceed no

further unless and until this case is remanded.

                                      Grounds for Removal

         1.    Plaintiff Township of Neptune filed the present action against Defendants Garden

State Municipal Joint Insurance Fund, Lloyd’s of London, Statewide Insurance Fund, National

Casualty Company, Nationwide Insurance Company, Evanston Insurance Company, ABC

Company, Krista Horan, John Does 1-10, Jane Does 1-10, and XYZ Corporation. Plaintiff entitled

its pleading, “Complaint for Declaratory Judgment.”

         2.    In their Complaint, Plaintiff alleges:

               a.      Krista Horan is a former employee of the Township of Neptune who has

                       brought a lawsuit against the Township of Neptune for wrongful

                       termination of employment (“Horan Lawsuit”). (Complaint, ¶¶ 9-10)

               b.      Plaintiff alleges that it has coverage available to it for the Horan Lawsuit

                       under policies of insurance issued by Defendants National Casualty

                       Company, Evanston Insurance Company, and Lloyd’s of London.

                       (Complaint, ¶¶ 11, 13-14) However, Plaintiff alleges that these insurance



                                                  2
21337590.v1
 Case 3:18-cv-16448-BRM-LHG Document 1 Filed 11/26/18 Page 3 of 7 PageID: 3



                     companies have denied coverage under their respective policies for the

                     Horan Lawsuit. (Complaint, ¶¶ 12, 15)

              c.     Plaintiff seeks a declaratory judgment from the Court that one or more of

                     the policies of insurance issued by Defendants National Casualty Company,

                     Evanston Insurance Company and Lloyd’s of London provide coverage for

                     and a defense of Plaintiff in Horan Lawsuit. (Complaint, ¶¶ 16-18)

              d.     Plaintiff also alleges that Defendant ABC Company is a fictitious company,

                     whose name is unknown, that issued a policy of insurance to Plaintiff that

                     provides coverage for the Horan Lawsuit. Plaintiff seeks a declaratory

                     judgment that ABC Company owes Plaintiff a defense in the Horan

                     Lawsuit. (Complaint, ¶¶ 19-22)

              e.     Finally, Plaintiff alleges that Defendants Garden State Municipal Joint Fund

                     and Statewide Insurance Fund owe a defense to and coverage for Plaintiff

                     in the Horan Lawsuit. (Complaint, ¶¶ 23-27)

              f.     Plaintiff does not allege claims against Defendants Krista Horan, John Does

                     1-10, Jane Does 1-10 or XYZ Corporation.

         3.   The Complaint does not allege the specific amount being sought by the Plaintiff.

Plaintiff seeks the costs to defend Plaintiff in the underlying Horan Lawsuit and any judgment

awarded or settlement amount paid in the Horan Lawsuit. In the Horan Lawsuit, Ms. Horan

asserted the following claims: a) Violation of the New Jersey Law Against Discrimination

(Disability Discrimination – Hostile Work Environment, Retaliation and Wrongful Discharge),

and (2) Violation of the New Jersey Law Against Discrimination (Disability Discrimination –

Failure to Accommodate). The damages sought in the Horan Lawsuit include “economic loss and



                                              3
21337590.v1
 Case 3:18-cv-16448-BRM-LHG Document 1 Filed 11/26/18 Page 4 of 7 PageID: 4



pecuniary damage in the form of lost income and benefits, past, present and future;” “non-

economic damages in the form of humiliation, stress, anger, sadness, and anxiety causing mental

and emotional anguish and dysfunction, and physical manifestations of the same including, but not

limited to, nervousness, anxiousness, sleeplessness, loss of appetite and loss of sleep, all or some

of which may be permanent;” punitive damages; attorneys’ fees; costs; and interest. Accordingly,

upon information and belief, the amount in controversy exceeds $75,000.

         4.    The State Court Action was originally commenced on September 19, 2018 in the

Superior Court, Law Division, Monmouth County, New Jersey, captioned as Case No. MON-L-

003398-18.

         5.    Plaintiffs served the Civil Summons and Complaint upon Defendants Nationwide

Insurance Company and National Casualty Company by serving the same upon their agents for

service on October 26, 2018.

         6.    Attached hereto as Exhibit A is a copy of the Civil Summons, Complaint, and

Notice of Service of Process indicating the date of service for Defendant Nationwide Insurance

Company as October 26, 2018.

         7.    Attached hereto as Exhibit B is a copy of the Civil Summons, Complaint, and

Notice of Service of Process indicating the date of service for Defendant National Casualty

Company as October 26, 2018.

         8.    According to the Complaint, Plaintiff is a Municipal Corporation of the State of

New Jersey. (Complaint, ¶ 1)

         9.    Defendant Nationwide Insurance Company is an insurance company incorporated

in Ohio with its principal place of business in Ohio.




                                                 4
21337590.v1
 Case 3:18-cv-16448-BRM-LHG Document 1 Filed 11/26/18 Page 5 of 7 PageID: 5



         10.     Defendant National Casualty Company is an insurance company incorporated in

Wisconsin with its principal place of business in Ohio.

         11.     Upon information and belief, Defendants Lloyd’s of London and Evanston

Insurance Company are foreign companies with their principal place of business located outside

of New Jersey.

         12.     Upon information and belief, Defendants Garden State Municipal Joint Insurance

Fund and Statewide Insurance Funds are insurance funds created pursuant to N.J.S.A. 40A:10-36.

The creation of an insurance fund permits two or more local government units to combine for the

purpose of securing insurance coverage and allowing local units to achieve insurance costs savings

made possible through risk-pooling. However, pursuant to N.J.S.A. 40A:10-36, “no risk is

retained by the fund.” Therefore, neither Defendant Garden State Municipal Joint Insurance Fund

nor Defendant Statewide Insurance Fund are entities that provide insurance coverage.

Accordingly, Defendants Garden State Municipal Joint Insurance Fund and Statewide Insurance

Funds are nominal parties to the present lawsuit.

         13.     The real controversy in the present action is the request for declaratory judgment

of whether there is coverage under policies of insurance issued by Defendants Nationwide

Insurance Company, National Casualty Company, Evanston Insurance Company and Lloyd’s of

London for the Horan Lawsuit. Therefore, the real parties to the controversy are only Plaintiff and

Defendants Nationwide Insurance Company, National Casualty Company, Evanston Insurance

Company and Lloyd’s of London. The other defendants are nominal parties as they are parties

having no immediate apparent stake in the controversy between Plaintiff and Defendants

Nationwide Insurance Company, National Casualty Company, Evanston Insurance Company and

Lloyd’s of London. Therefore, this Court is to disregard the citizenship of the nominal parties and



                                                 5
21337590.v1
 Case 3:18-cv-16448-BRM-LHG Document 1 Filed 11/26/18 Page 6 of 7 PageID: 6



rest jurisdiction only upon the citizenship of the Plaintiffs and Defendants Nationwide Insurance

Company, National Casualty Company, Evanston Insurance Company and Lloyd’s of London.

See Navarro Savings Ass’n v. Lee, 446 U.S. 458, 461 (1980); Bumberger v. Insurance Co. of N.

Am., 952 F.2d 764, 767 (3d Cir. 1991); Eyal Lior v. Sit, 913 F.Supp. 868 (D.N.J. 1996).

         14.   Defendant Krista Horan is the plaintiff in the underlying Horan Lawsuit. Plaintiff

has not asserted a claim against Defendant Krista Horan in this lawsuit. Any interest that Ms.

Horan may have in this lawsuit is aligned with Plaintiff’s interest, specifically that coverage may

be found under one or more of the insurance policies issued by Defendants Nationwide Insurance

Company, National Casualty Company, Evanston Insurance Company and Lloyd’s of London.

This Court has a duty to “look beyond the pleadings and arrange the parties according to their sides

in a dispute.” Swanson v. Traer, 354 U.S. 91, 99 (1957) (quoting City of Dawson v. Columbia

Ave. Saving Fund, 197 U.S. 178, 180 (1905)). In determining whether parties should be realigned,

this court employs a “primary issue” test to determine the real controversy. In this case, the real

controversy is whether insurance coverage is afforded under the insurance policies at issue.

Employers Ins. of Wausau v. Crown Cork & Seal Co., 942 F.2d 862 (3d Cir. 1991); Deluxe

Building Sys. v. Constructamax, Inc., 94 F.Supp.3d 601, 608 (D.N.J. 2013). For jurisdictional

purposes, Defendant Horan should be aligned with Plaintiff. Accordingly, her citizenship does

not destroy the diversity of citizenship that exists between Plaintiff, on the one hand, and

Defendants Nationwide Insurance Company, National Casualty Company, Evanston Insurance

Company and Lloyd’s of London, on the other hand.

         15.   This Notice of Removal is being filed within thirty (30) days of the date that the

Civil Summons and Complaint were first received by Defendants Nationwide Insurance Company

and National Casualty Company, pursuant to 28 U.S.C. § 1446(b)(1).



                                                 6
21337590.v1
 Case 3:18-cv-16448-BRM-LHG Document 1 Filed 11/26/18 Page 7 of 7 PageID: 7



         16.    This case is removable under 28 U.S.C. § 1332 (“Diversity of Citizenship”) because

there is: (i) complete diversity of citizenship of the real parties to the controversy, and (ii) the

amount in controversy, upon information and belief, exceeds the sum or value of $75,000,

exclusive of costs and interest.

         17.    No defendants have filed responsive pleadings in the present action to date.

         18.    Copies of this Notice are being provided to all adverse parties and a copy hereof is

being filed with the Clerk of Superior Court for Monmouth County, all in accordance with the

provisions of 28 U.S.C. § 1446(d).

         WHEREFORE, Defendants Nationwide Insurance Company and National Casualty

Company give notice of the removal of the above-captioned action from the Superior Court, Law

Division, Monmouth County, New Jersey to the United States District Court for the District of

New Jersey.

         This the 26th day of November, 2018.


                                                      GOLDBERG SEGALLA LLP



                                                By:         /s/ Patrick J. Mulqueen
                                                      Patrick J. Mulqueen, Esquire
                                                      Attorneys for Defendants,
                                                      Nationwide Insurance Company and
                                                      National Casualty Company




                                                  7
21337590.v1
